DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,922,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because issued reference is directed to correctly identify type of an object picked up by a person (col. 2 lines 12-13).
Application No. 17/137,756
U.S. Patent No. 10,922,541 B2
1. An object identifying system comprising: one or more sensors acquiring sensor information; one or more cameras capturing one or more images; one or more memories configured to store instructions; and one or more processors configured to execute the instructions to: store information indicating each object, among one or more objects displayed on one or more shelves, the each object being located at a position on the one or more shelves; determine whether the 


9. An object type identifying method comprising: storing information indicating an object, among one or more objects displayed on one or more shelves, at a position on the one or more shelves of each object; determining whether an object is picked up or an object is placed on a different position, based on sensor information; based on determining that the object is picked up, identifying the picked-up object using an image captured by a camera and based on determining that the object is placed on a different position on the one or more shelves using the sensor information, updating the stored position to the different position.
13. An object identifying apparatus comprising: one or more memories configured to store instructions; and one or more processors configured to execute the instructions to: store information indicating each object and a position on the one or more shelves of the each object; determine whether the object is placed on a different position or not, based on the sensor information; 53 based on a determination that the object is placed on a different position on the one or more shelves using sensor information, update the stored position to the different position.
1. An object type identifying apparatus comprising: a memory configured to store instructions; and one or more processors configured to execute the instructions to: store information indicating each object, among one or more objects displayed on one or more shelves, at a position on the one or more shelves of said each object; determine whether an object is picked up or the object is placed on a different position, based on sensor information; based on a determination that the object is picked up, identify the picked-up object, using an image captured by a camera; and based on a determination that the object is placed on a different position on the one or more 


Claim 2 (The object identifying system according to claim 1, wherein the one or more processors is further configured to execute the instructions to: 49determine whether the object is picked up or not, based on the sensor information; and based on a determination that the object is picked up, identify the picked-up object, using the one or more images.) corresponds to Claim 1 of Issued Patent.

Claim 3 (The object identifying system according to claim 1, wherein the one or more processors is further configured to execute the instructions to: generate a list of the picked-up object based on the determination that the object is picked up.) corresponds to Col. 11 lines 22-25 of Issued Patent.

Claim 4 (The object identifying system according to claim 1, wherein the one or more sensors is pressure sensor.) corresponds to Claim 8 of Issued Patent.

Claim 5 (The object identifying system according to claim 1, wherein the one or more processors is further configured to execute the instructions to: based on the determination that the object is placed on the different position within a predetermined range, update the stored position to the different position.) corresponds to Claim 2 of Issued Patent.

Claim 6 (The object type identifying system according to claim 1 wherein, the one or more processors is further configured to: store display information in which the position of 

Claim 7 (The object identifying system according to claim 3, wherein, the one or more processors are further configured to execute the instructions to: based on the determination that the object is picked up, decrease a count of picked up object at a picked-up position out of the stored display information, and update the stored information in a case where the count becomes zero.) corresponds to Claim 4 of Issued Patent.

Claim 8 (The object identifying system according to claim 1, wherein,51 the one or more processors is further configured to execute the instructions to: in a case where an object or a person other than a target is not detected in the image captured by the camera, update the stored information.) corresponds to Claim 5 of Issued Patent.

Claim 9 (The object identifying system according to claim 1, wherein, the one or more processors is further configured to execute the instructions to: in a case where a difference between a previous used in previous update and a newly captured image exceeds a threshold value determined in advance, update the stored information.) corresponds to Claim 6 of Issued Patent.

Claim 10 (The object identifying system according to claim 1, the one or more processors is further configured to execute the instructions to: convert the image captured by the camera 

Claim 11 (The object identifying system according to claim 1, wherein the sensor information is based on a pressure sensor provided at a place where an object is placed.) corresponds to Claim 8 of Issued Patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649